Citation Nr: 1642411	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  16-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

2. Entitlement to service connection for prostate cancer, status post radical prostatectomy, to include as secondary to herbicide exposure.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960, with additional periods of active duty for training (ACDUTRA), including the period from June 28, 1967, to July 16, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2016, the Veteran testified at a hearing  via live videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  


FINDINGS OF FACT

1. The Veteran served a period of ACDUTRA at Fort Chaffee, Arkansas, from June 28, 1967, to July 16, 1967.  

2. A study of herbicide effectiveness, including the application of Agents Orange and Blue, was conducted at Fort Chaffee between December 1966 and October 1967, with a verified period of application to foliage from May 16 to May 18, 1967.  

3. It is at least as likely as not that the Veteran was exposed to herbicide agents at Fort Chaffee during his period of ACDUTRA.

4. The Veteran's erectile dysfunction is proximately due to his radical prostatectomy.  


CONCLUSIONS OF LAW

1. The criteria for service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2015).  

2. The criteria for service connection for prostate cancer, status post radical prostatectomy, have been met. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313.

3. The criteria for service connection for erectile dysfunction, secondary to prostate cancer, status post radical prostatectomy, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Given the positive outcome of all claims on appeal, discussion of the duty to notify and assist is not necessary as any deficiencies would constitute harmless error.  

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as prostate cancer and ischemic heart disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).

In the instant matter, the Veteran has a present diagnosis of prostate cancer, status post radical prostatectomy, and ischemic heart disease.  He contends that he was exposed to an herbicide agent during a period of ACDUTRA at Fort Chaffee, Arkansas, and therefore is entitled to presumptive service connection for those disabilities.

U. S. Army records indicate that at Fort Chaffee, at certain times between 1966 and 1968, Army or Army-affiliated researchers sprayed herbicides in certain areas of the Fort, in order to test the efficiency of those herbicides as defoliants.  See Fort Chaffee Maneuver Training Center Tactical Grade Herbicide Site Investigation Defoliant Spray Area 1, Draft Report No. 37-MA-0B7D-08, U.S. Army Center for Health Promotion and Preventive Medicine, April 2009.  VA has noted that history of herbicide testing at Fort Chaffee.  See Herbicide Tests and Storage in the U.S., http://www. publichealth.va.gov/exposures/agentorange/outside_vietnam_usa.asp (Feb. 27, 2015). VA indicated that the dates of actual herbicide application were May 16 to 18, 1967, July 22 and 23, 1967, and August 23 and 24, 1967, and list the dates of the complete project as December 1966 through October 1967.  Id. 

The Veteran's military personnel records indicate that he served a period of ACDUTRA at Fort Chaffee between June 28, 1967, and July 16, 1967.  This does not fall during any of the periods when VA and the Department of Defense has conceded that herbicides were actively applied at that location, but does post-date the initial period of herbicide application by only five weeks, and falls within the period of time that the complete study was conducted.  The Veteran contends that despite not being at Fort Chaffee during an active period of herbicide application, he was nonetheless exposed to such herbicide agents by virtue of his work during that period of ACDUTRA.  

Particularly, the Veteran has testified that during that period of ACDUTRA, he functioned as a battalion supply officer which required him to requisition and accept buildings, equipment, and supplies from any number of warehouses at Fort Chaffee.  He also testified that his position required him to walk the perimeter of the various bivouacs used by his unit during the training, to include walking through grass, brush, and trees.  Each bivouac included several hundred yards of perimeter.  Further, he testified that time spent in the bivouac was under tactical conditions, which included using various natural resources such as branches and brush for cover and concealment.  (See VBMS, Hearing Testimony).  A statement from the Platoon Sergeant assigned to the Veteran's company at Fort Chaffee during the period in question confirms the Veteran's reports of walking the perimeters of various camp sites, as well as activities such as crawling on the ground through foliage, digging foxholes which were camouflaged with brush and tree limbs, and sleeping on the ground.  (See VBMS, Statement in Support of Claim, 6/13/2013).  The Board acknowledges and accepts this testimony regarding the Veteran's work during his period at Fort Chaffee.  See 38 C.F.R. § 3.159(a)(2) (2015) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

In support of his contention that he was exposed to herbicide agents during his period of ACDUTRA at Fort Chaffee, the Veteran has submitted numerous studies and articles.  For example, an article from the Aspen Institute of Humanistic Studies on the health effects of Agent Orange and other dioxins indicates that dioxin is a persistent organic pollutant that is toxic over many decades, is not water-soluble and does not degrade easily.  (See VBMS, Medical Treatment Record - Non-Government Facility 2, 10/5/2016, p. 2).  A study from the National Academy of Sciences (NAS) reported that herbicide residues were still detected over 30 years later on aircraft used to disburse herbicides, sometimes at levels in excess of international guidelines.  (See, Id., p. 15).  A study from the Centers for Disease Control and Prevention (CDC) on tetrachlorodibenxo-p-dioxin (TCCD) indicates that occupational exposures may occur through contact with the materials directly, or from the past contamination of worksites.  (See VBMS, Medical Treatment Record - Non-Government Facility 1, 10.5.2016, p. 10).  An August 2008 memorandum regarding a Congressional inquiry into defoliant use at Fort Chaffee documents use of Agents Orange and Blue between July and August 1967, during which time the agents were applied then observed for effectiveness. (See VBMS Correspondence, 5/24/16, p. 27).

On March 3, 2016, the Joint Services Records Research Center (JSRRC) issued a memorandum which formally found a lack of information required to corroborate herbicide exposure.  Specifically, it stated that a review of the Veteran's personnel records show the Veteran served in the US Army with the 769th Signal Battalion from June 28, 1967, to July 16, 1967.  It also states that personnel file is negative for service at Fort Chaffee during the exposure period between July 22, 1967, and July 23, 1967.  It does not address the period in May 1967 when herbicides were also used at Fort Chaffee prior to the Veteran's arrival.  

In light of the above, and affording the Veteran all benefit of the doubt, the Board finds that the evidence is at least equipoise in regard to whether the Veteran was exposed to herbicides during his period of ACDUTRA at Fort Chaffee in June and July 1967.  Here, although the record does not support that the Veteran was present during any of the active periods of herbicide application in and around Fort Chaffee, he was present merely five weeks after the first period of active use.  Further, he has provided multiple scholarly articles and studies from various credible government and scientific agencies indicating that herbicide agents and dioxins are not readily soluble and may remain in the soil many years after the initial application.  

Further, the Board notes that VA itself has listed on its Public Health website regarding Agent Orange use outside of the Republic of Vietnam, that although actual application of herbicides at Fort Chaffee only occurred during several short periods throughout 1967, the herbicide study itself spanned a period of time from December 1966 through October 1967.  The Congressional review memorandum, submitted by the Veteran, indicates that after the herbicides in question were applied, the sites were monitored for effectiveness thereafter.  This at the very least implies that the various herbicides were expected to continue to have an effect after the initial application dates.    

In this matter, the Veteran is not arguing that he was exposed to the various herbicide agents at Fort Chaffee many years after they were used at that location.  Rather, he is contending that he was exposed during an active period use.  It is undisputed that the Veteran was present at Fort Chaffee between December 1966 and October 1967, the timeframe for the herbicide testing.  It is undisputed that he was physically present a mere five weeks after the first period of active application of herbicides in May 1967.  He has provided scientific evidence that herbicides remain in the environment for an extended period of time after application, and may cause subsequent contamination.  And he has provided competent testimony that he was required to work for nearly three weeks in the natural environment where he came into contact with various types of foliage and soil.  Thus, the Board is satisfied that it is at least as likely as not that he was exposed to herbicides during his period of ACDUTRA at Fort Chaffee in June and July 1967.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (finding that when a claimant seeks benefits from VA and the evidence is in relative equipoise, the claimant prevails).  

In light of the above, because the Veteran is found to have been exposed to herbicide agents during active service, the Board must grant service connection for ischemic heart disease and prostate cancer, status post radical prostatectomy, as they are eligible for presumptive service connection as secondary to herbicide exposure regardless of presence during active service.  38 C.F.R. §§ 3.307, 3.309.

Finally, the Veteran also seeks service connection for erectile dysfunction as secondary to his now service-connected prostate cancer, status post radical prostatectomy.  The Board finds that this claim should also be granted.  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

In the instant matter, the Veteran has submitted a letter from a Dr. T.E.W., of the Baton Rouge Urology Group, his treating private physicians, dated November 28, 2012.  That letter states that the Veteran is diagnosed with prostate cancer and had a radical prostatectomy in 1997.  As a result of his surgery to remove the prostate, he suffers organic impotence.  (See VBMS, Medical Records - Non-Government Facility, 2/26/2016, p. 2).

The Board has carefully reviewed the record and has not found any evidence that would contradict the opinion of Dr. T.E.W. directly linking the Veteran's erectile dysfunction to his prostate cancer.  As such, the evidence of record suggests that the Veteran's erectile dysfunction is at least as likely as not proximately due to his now service-connected prostate cancer.  As such, an award of secondary service connection is warranted here.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for prostate cancer, status post radical prostatectomy, is granted.

Entitlement to service connection for erectile dysfunction is granted, secondary to prostate cancer, status post radical prostatectomy.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


